EXHIBIT 10.11.5
HCPI/Tennessee, LLC


TAX MATTERS AMENDMENT

THIS TAX MATTERS AMENDMENT (this “Amendment”) is entered into effective as of
December 31, 2018, between and among the undersigned (each, a “Member”, and
collectively, the “Members”), with respect to the following facts.
R E C I T A L S
A.    The Members previously entered into a limited liability company agreement
governing the business and affairs of HCPI/Tennessee, LLC, a Delaware limited
liability company (the “Company”), as may have been amended, supplemented or
otherwise modified from time to time prior to the date hereof (the “Original
Agreement”).
B.    The Members now desire to amend the Original Agreement with respect to
certain tax matters, on the terms and provisions contained herein.
C.    The Original Agreement, as amended by this Amendment, shall hereinafter be
referred to as the “Agreement.”
NOW, THEREFORE, in consideration of the covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Members hereby agree as follows:
1.Partnership Representative. The Original Agreement is hereby amended to add
the following provisions of this Section 1, which provisions shall govern and
control in the event of any conflict with the provisions of the Original
Agreement:
(a)    As used in this Amendment, the following terms shall mean:
“Code” means the Internal Revenue Code of 1986, as amended from time to time (or
any corresponding provisions of succeeding law).
“Partnership Audit Rules” means Subchapter C of Chapter 63 of Subtitle F of the
Code, as modified by Section 1101 of the Bipartisan Budget Act of 2015, Pub. L.
No. 114-74, and any successor statutes thereto or the Treasury Regulations or
other authoritative guidance promulgated thereunder.
“Treasury Regulations” means the Income Tax Regulations promulgated under the
Code, as such regulations may be amended from time to time (including
corresponding provisions of succeeding regulations).
(b)    HCP, Inc., a Maryland corporation, is hereby designated to serve as the
“partnership representative” with respect to the Company, as provided in
Section 6223(a) of the Partnership Audit Rules (the “Partnership
Representative”). For each taxable year in which the Partnership Representative
is an entity, the Company shall appoint the “designated individual” identified
by the Partnership Representative to act on behalf of the Partnership
Representative (the


 
 
 




--------------------------------------------------------------------------------

HCPI/Tennessee, LLC


“Designated Individual”) in accordance with the applicable Treasury Regulations.
Each Member expressly consents to such designations and agrees that it will
execute, acknowledge, deliver, file and record at the appropriate public offices
such documents as may be necessary or appropriate to evidence such consent.
(c)    The Partnership Representative shall have the sole authority to act on
behalf of the Company in connection with and make all relevant decisions
regarding application of the Partnership Audit Rules, including, but not limited
to, any elections under the Partnership Audit Rules or any decisions to settle,
compromise, challenge, litigate or otherwise alter the defense of any proceeding
before the Internal Revenue Service (“IRS”).
(d)    The Partnership Representative shall provide the Company and all Members
with copies of any material notices received by the Partnership Representative
in connection with any proceeding or potential adjustment relating to the
Company that is subject to the Partnership Audit Rules, and shall use
commercially reasonable efforts to keep the Members informed of all such
proceedings or potential adjustments.
(e)    The Members agree to cooperate in good faith to timely provide
information requested by the Partnership Representative as needed to comply with
the Partnership Audit Rules, including without limitation to make any elections
available to the Company under the Partnership Audit Rules. Each Member agrees
that, upon request of the Company, such Member shall take such actions as may be
necessary or desirable (as determined by the Partnership Representative) to
(i) allow the Company to comply with the provisions of Section 6226 of the
Partnership Audit Rules so that any “partnership adjustments” (as defined in
Section 6241(2) of the Partnership Audit Rules) are taken into account by the
Members and former Members rather than the Company; (ii) use the provisions of
Section 6225(c) of the Partnership Audit Rules including, but not limited to,
filing amended tax returns with respect to any “reviewed year” (within the
meaning of Section 6225(d)(1) of the Partnership Audit Rules) or using the
alternative procedure to filing amended returns to reduce the amount of any
partnership adjustment otherwise required to be taken into account by the
Company; or (iii) otherwise allow the Company and its Members to address and
respond to any matters arising under the Partnership Audit Rules.
(f)    If any partnership adjustment is determined with respect to the Company,
the Partnership Representative may cause the Company to elect pursuant to
Section 6226 of the Partnership Audit Rules to have such adjustment passed
through to the Members for the year to which the adjustment relates (i.e., the
“reviewed year” within the meaning of Section 6225(d)(1) of the Partnership
Audit Rules). In the event that the Partnership Representative has not caused
the Company to so elect pursuant to Section 6226 of the Partnership Audit Rules,
then any “imputed underpayment” (as determined in accordance with Section 6225
of the Partnership Audit Rules) or partnership adjustment that does not give
rise to an imputed underpayment shall be apportioned among the Members of the
Company for the taxable year in which the adjustment is finalized in such manner
as may be necessary (as determined by the Partnership Representative in good
faith) so that, to the maximum extent possible, the tax and economic
consequences of the imputed underpayment or other partnership adjustment and any
associated interest and penalties (any such amount, an “Imputed Underpayment
Amount”) are borne by the Members based upon their interests in the Company for
the reviewed year. Imputed Underpayment Amounts also shall include any imputed
underpayment within the meaning of Section 6225 of the Partnership Audit


 
-2-
 




--------------------------------------------------------------------------------

HCPI/Tennessee, LLC


Rules paid (or payable) by any entity treated as a partnership for U.S. federal
income tax purposes in which the Company holds (or has held) a direct or
indirect interest other than through entities treated as corporations for U.S.
federal income tax purposes to the extent that the Company bears the economic
burden of such amounts, whether by law or contract.
(g)    Each Member agrees to indemnify and hold harmless the Company from and
against any liability with respect to such Member’s share of any tax deficiency
paid or payable by the Company that is allocable to the Member as determined in
accordance with the second to last sentence of paragraph (f) above with respect
to an audited or reviewed taxable year for which such Member was a member of the
Company. The obligations set forth in this paragraph shall survive the
termination of any Member’s interest in the Company, the termination of the
Agreement and/or the termination, dissolution, liquidation or winding up of the
Company, and shall remain binding on each Member for the period of time
necessary to resolve with the IRS (or any other applicable taxing authority) all
income tax matters relating to the Company and for Members to satisfy their
indemnification obligations, if any, pursuant to this Section 1. Any obligation
of a Member pursuant to this paragraph shall be implemented through adjustments
to any distributions otherwise payable to such Member under the Agreement;
provided however, that, at the written request of the Partnership
Representative, each Member or former Member may be required to contribute to
the Company such Member’s Imputed Underpayment Amount imposed on and paid by the
Company; provided further, that if a Member or former Member individually
directly pays, pursuant to the Partnership Audit Rules, any such Imputed
Underpayment Amount, then such payment shall reduce any offset to distribution
or required capital contribution of such Member or former Member. Any amount
withheld from distributions pursuant to this paragraph shall be treated as an
amount distributed to such Member or former Member for all purposes under this
Agreement.
(h)    All expenses incurred by the Partnership Representative or Designated
Individual in connection with its duties as partnership representative or
designated individual, as applicable, shall be expenses of the Company
(including, for the avoidance of doubt, any costs and expenses incurred in
connection with any claims asserted against the Partnership Representative or
Designated Individual, as applicable, except to the extent the Partnership
Representative or Designated Individual is determined to have performed its
duties in the manner described in the final sentence of this paragraph), and the
Company shall reimburse and indemnify the Partnership Representative or
Designated Individual, as applicable, for all such expenses and costs. Nothing
herein shall be construed to restrict the Partnership Representative or
Designated Individual from engaging lawyers, accountants, tax advisers, or other
professional advisers or experts to assist the Partnership Representative or
Designated Individual in discharging its duties hereunder. Neither the
Partnership Representative nor Designated Individual shall be liable to the
Company, any Member or any affiliate thereof for any costs or losses to any
persons, any diminution in value or any liability whatsoever arising as a result
of the performance of its duties pursuant to this Section 1 absent (i) willful
breach of any provision of this Section 1 or (ii) bad faith, fraud, gross
negligence or willful misconduct on the part of the Partnership Representative
or Designated Individual, as applicable.
2.Full Force and Effect. Except as otherwise provided in this Amendment, the
Original Agreement shall remain unmodified and shall continue in full force and
effect.


 
-3-
 




--------------------------------------------------------------------------------

HCPI/Tennessee, LLC


3.Counterparts; Execution by Facsimile or Email. This Amendment may be signed by
the parties in two or more counterparts which, when taken together, shall
constitute one and the same instrument. This Amendment may also be delivered by
facsimile or email transmission (including signatures sent in a PDF document via
email) with the same force and effect as if the originally executed copies of
this Amendment were delivered to all parties.

[Signature Page Follows]


 
-4-
 




--------------------------------------------------------------------------------


HCPI/Tennessee, LLC




IN WITNESS WHEREOF, each of the undersigned has executed this Tax Matters
Amendment effective as of the date and year first above written.




HCP, Inc., a Maryland corporation

By: /s/ Paul Y. Jin            
Paul Y. Jin, Vice President - Tax




/s/ A. Daniel Weyland        
A. Daniel Weyland




/s/ Ashley D. Letendre            
Ashley D. Letendre







 
 
 


